Case 2:17-cv-00308-JAK-AFM Document 154 Filed 01/28/20 Page 1 of 5 Page ID #:6942



    1
        Neville L. Johnson (SBN 66329)
    2   Ron Funnell (SBN 209897)
        JOHNSON & JOHNSON LLP
    3   439 North Canon Drive, Suite 200
        Beverly Hills, California 90210
    4   Telephone: (310) 975-1080
    5   Facsimile: (310) 975-1095
        Email:       njohnson@jjllplaw.com
    6                rfunnell@jjllplaw.com
    7   Attorneys for Plaintiff and
    8
        Counterclaim-Defendant,
        Jason Lust and Third-Party Defendant
    9   SAJ Productions, LLC
   10
        John Shaeffer (SBN 138331)
   11      jshaeffer@foxrothschild.com
        Jeff Grant (SBN 218974)
   12      jgrant@foxrothschild.com
        Joshua Bornstein (SBN 311658)
   13      jbornstein@foxrothschild.com
        FOX ROTHSCHILD LLP
   14   10250 Constellation Blvd., Suite 900
        Los Angeles, CA 90067
   15   Telephone: 310-598-4150
        Facsimile: 310-556-9828
   16
        Attorneys for Defendants and Counterclaimant
   17   Animal Logic Entertainment US and Zareh Nalbandian
        Counterclaimants, Animal Logic LLC, and
   18   Animal Logic Entertainment PTY Ltd
        and Defendant Zareh Nalbandian
   19
                            UNITED STATES DISTRICT COURT
   20
                           CENTRAL DISTRICT OF CALIFORNIA
   21
        JASON LUST, an individual,             Case No.: 17-CV-00308-JAK-AFM
   22
                   Plaintiff,                  Hon. Judge John A. Kronstadt
   23        v.
                                               JOINT STATEMENT OF THE CASE
   24   ANIMAL LOGIC ENTERTAINMENT
        US, d/b/a ANIMAL LOGIC
   25   ENTERTAINMENT, LLC, a California
        limited liability corporation; ZAREH
   26   NALBANDIAN, an individual; and
        DOES 1 through 20, inclusive,
   27
                   Defendants.
   28

                                 JOINT STATEMENT OF THE CASE
Case 2:17-cv-00308-JAK-AFM Document 154 Filed 01/28/20 Page 2 of 5 Page ID #:6943


        And related Counterclaims and Third       Complaint Filed October 31, 2016
    1   Party Complaint
                                                  FPC:       February 10, 2020
    2                                             Time:      1:30 p.m.
                                                  Place:     Courtroom 10B
    3
                                                  Trial Date: February 25, 2020
    4                                             Time:       9:00 a.m.
                                                  Place:      Courtroom 10B
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                               JOINT STATEMENT OF THE CASE
Case 2:17-cv-00308-JAK-AFM Document 154 Filed 01/28/20 Page 3 of 5 Page ID #:6944



     1           Pursuant to the Court’s Standing Order for Civil Cases, Plaintiff and
     2   Counterclaim-Defendant Jason Lust (“Plaintiff”) and Defendant and
     3   Counterclaimant Animal Logic Entertainment, LLC and Counterclaimant Animal
     4   Logic Entertainment PTY, Ltd. (collectively, “ALE”) hereby submit their Joint
     5   Statement of the Case.
     6                                 JOINT STATEMENT OF THE CASE
     7   The parties to this case are Jason Lust, who is the plaintiff and a counter-defendant,
     8   Animal Logic Entertainment LLC, who I will refer to as ALE and is a defendant
     9   and counterclaimant, and Animal Logic Pty LLC, which is an Australian sister
     10 company of ALE and who is a counterclaimant in this case, and who I will refer to
     11 as ALE AU.
     12 Pursuant to an agreement dated February 28, 2013, ALE contracted with Lust for
     13 him to help develop motion picture projects for ALE over a two year term. In
     14 exchange, Lust would be entitled to a percentage of production fees and profit
     15 participations received by ALE on the projects he worked on along with credit as a
     16 producer or as an executive producer if needed for financing. These rights would
     17 extend beyond the term of the agreement for up to five years. As part of his
     18 production services, Lust agreed that his work would become the property of ALE
     19 and that he would execute documents as needed to reflect that fact.
     20 During the term of that contract, Lust worked on several projects, including what
     21 would become the theatrical motion picture Peter Rabbit, which was released by
     22 Columbia Pictures in 2018. Columbia Pictures, however, did not sign a Producer’s
     23 Agreement for Peter Rabbit with ALE until more than a year after the term of his
     24 contract with ALE ended. Lust is credited on Peter Rabbit as an executive
     25 producer and has been credited with all monies due him under his contract with
     26 ALE.
     27 Lust contends that ALE caused Columbia Pictures not to use Lust’s services as a
     28 producer on Peter Rabbit and caused Columbia Pictures to credit him as an
                                                      1
                                         JOINT STATEMENT OF THE CASE
         Active\107159788.v1-1/27/20
Case 2:17-cv-00308-JAK-AFM Document 154 Filed 01/28/20 Page 4 of 5 Page ID #:6945



     1    executive producer rather than as a producer. ALE responds that Columbia
     2    Pictures on its own decided that its application to receive a tax benefit from an
     3    agency of the Australian government would be enhanced by crediting Lust, who is
     4    a United States Citizen, as an executive producer rather than a producer.
     5    Additionally, it was Columbia Pictures’ decision not to use Lust’s services as a
     6    producer on the film.
     7    ALE contends that during the term of its contract with Lust, Lust refused to sign
     8    acknowledgements requested by studios that the work he did on projects was the
     9    property of ALE. ALE contends that these refusals amount to a breach of contract.
     10 Additionally, both ALE and its sister entity ALE AU contend that Lust’s refusals
     11 amount to a tortious interference with their contractual relationships with studios
     12 and other production companies, and, to the extent that these relationship were not
     13 yet formalized as a contract, tortuously interfered with the prospective economic
     14 advantage from such relationships. Lust denies ALE’s claims.
     15
          Dated: January 27, 2020                JOHNSON & JOHNSON LLP
     16
     17
     18                                       By /s/ Neville Johnson
                                                 Neville L. Johnson
     19                                          Attorneys for Plaintiff/
     20                                          Counterclaim-Defendant,
                                                 Jason Lust and Third-Party Defendant
     21                                          SAJ Productions, LLC
     22 ///
     23 ///
     24 ///
     25 ///
     26 ///
     27 ///
     28 ///

                                                 2
                                    JOINT STATEMENT OF THE CASE
Case 2:17-cv-00308-JAK-AFM Document 154 Filed 01/28/20 Page 5 of 5 Page ID #:6946



     1    Dated: January 28, 2020               FOX ROTHSCHILD LLP
     2
     3
                                             By: /s/ John Shaeffer
     4                                          John J. Shaeffer
                                                Jeff H. Grant
     5                                          Joshua Bornstein
                                                Attorneys for Defendant and
     6                                          Counterclaimant, ANIMAL LOGIC
                                                ENTERTAINMENT, LLC,
     7                                          Counterclaimants/Third-Party
                                                Complainants, ANIMAL LOGIC LLC, and
     8                                          ANIMAL LOGIC ENTERTAINMENT
                                                PTY LTD., Defendant ZAREH
     9                                          NALBANDIAN
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                 3
                                    JOINT STATEMENT OF THE CASE
